Per Curiam.

The provisions of the proffered lease are dissimilar in many respects from the expired lease and do not conform with section 8 (subd. [gg], par. [1]) of the Business Rent Law (L. 1945, ch. 314, as amd.), which requires that the proffered lease be “at a rental in the same amount as the emergency rent with respect to the store occupied by the tenant and otherwise on substantially similar terms and conditions as existing with respect to such tenancy ’ ’.
The final order should be reversed, with $30 costs, and final order directed for tenants-appellants, with costs.
Concur — Hecht, J. P., Aurelio and Tilzer JJ.
Final order reversed, etc.